Citation Nr: 0735568	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for residuals of dengue 
fever.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) from a December 2005 
rating decision by the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Newark, New 
Jersey, RO.  In September 2007 a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  At the hearing 
the undersigned granted a Motion to advance this case on the 
Board's docket based on the veteran's age.  In October 2007 
the veteran submitted additional evidence to the Board 
without a waiver of initial RO review.  This evidence is not 
material to the matters at hand; and it is not necessary to 
return the case to the RO for initial review of the evidence.


FINDINGS OF FACT

A lung disorder, dengue fever, and/or malaria were not 
manifested in service; malaria was not manifested in the 
first postservice year; there is no competent evidence that 
the veteran now has any disability that is a residual of 
malaria or dengue fever; and there is no competent evidence 
that relates any current lung disorder to the veteran's 
service or to any event therein.


CONCLUSIONS OF LAW

1.  Service connection for residuals of malaria is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).
2.  Service connection for residuals of dengue fever is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for a lung disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

An August 2005 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit evidence in his possession.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was provided with a VA examination in September 2005.  
He has not identified any pertinent records that are 
outstanding.  As was previously noted, in October 2007 the 
veteran submitted evidence (a bill for private medical 
services and the identity of an officer) directly to the 
Board without a waiver of initial RO review.  Because this 
evidence is not pertinent to the matters at hand (it does not 
show diagnoses of malaria or dengue fever or residuals of 
those diseases, and does not tend to relate any current lung 
disability to service), it is not necessary to return the 
case to the RO for initial review of the additional evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran's service medical records do not show any 
treatments or complaints related to malaria, dengue fever, or 
a lung disability.  His service separation examination in 
December 1945 noted normal lung examination and chest X-ray; 
no pertinent defects or disabilities were noted.  

A March 1999 private operative report notes the veteran was 
treated for recurrent left pleural effusion.  By history, it 
was noted that the veteran underwent coronary artery bypass 
in June 1998 and had been troubled since that time with 
recurrent left pleural effusions.  A September 2006 statement 
from Y.P.N., M.D., noted that Dr. N. had treated the veteran 
since October 1998 for complaints of shortness of breath.

On September 2005 VA examination, the veteran reported 
episodes of fever, chills, and sweating during service in the 
Solomon Islands during World War II; he reported that he was 
found to have malaria and/or dengue fever, and was treated 
with Atabrine and quinine.  He also reported episodes of 
shortness of breath beginning following episodes of pneumonia 
in the 1950s.  On examination, his lungs were clear, with no 
rhonchi and no crepitations.  The final impressions were:  

Malaria in the past.  At the present time 
no residuals of malaria noted.  No active 
malaria at the present time...Malarial 
smears: no malarial forms present....

Dengue fever in the past as per the 
veteran, but the veteran himself is not 
sure if he suffered dengue fever or 
malaria which was diagnosed at the same 
time...

Respiratory illness, status post pneumonia 
on the left side.  The X-ray results of 
pleural thickening is probably related to 
status post coronary artery bypass graft 
surgery and from the past pneumonia.  
Otherwise no active residuals of any acute 
pulmonary infiltrates now and no acute 
active pulmonary disease now.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain tropical diseases (including malaria) may be presumed 
to have been incurred in service if manifested to a 
compensable degree within a one year postservice period (or 
during an incubation period for a specific disease).  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Malaria and Dengue Fever

There is no current medical diagnosis of malaria or dengue 
fever and no competent evidence that malaria or dengue fever 
were found in service or at any time postservice.  The 
service medical records do not show any treatment or 
complaints related to malaria or dengue fever.  While the VA 
examiner in September 2005 noted "malaria in the past," 
this was based on the veteran's reported history of such 
diagnosis, which is not objectively confirmed in the record.  
Significantly, the VA examiner specifically found no current 
residuals of malaria or dengue fever, and malarial smear 
testing showed no malarial forms present.  Without any 
competent evidence that the veteran now has malaria or dengue 
fever or their residuals, he has not met the threshold 
requirement for establishing service connection for such 
diseases, and the claims must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 
Lung Disability

There is medical evidence the veteran has pleural thickening.  
However, there were no lung complaints were noted in service, 
and clinical evaluation of the lungs and chest X-ray at 
separation were normal.  The first documented complaints 
pertaining to the lungs were more than 50 years postservice.  
Consequently, service connection for a lung disability on the 
basis that it became manifest in service and persisted is not 
warranted.  Significantly, a lengthy time interval between 
service and the first documented complaint or diagnosis after 
service is a factor weighing against service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

The veteran's own reported history as provided to the VA 
examiner is that his lung complaints began following episodes 
of pneumonia in the 1950s, several years after his separation 
from service.  The VA examiner has attributed his current 
symptomatology to that history as well as the veteran's 
coronary artery bypass graft surgery in the 1990s.  There is 
no medical evidence of record that links the veteran's 
current lung disability to service; no physician has offered 
such opinion.  The veteran's own argument that his current 
lung disability is related to service is not competent 
(medical) evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  A preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

Service connection for residuals of malaria is denied.

Service connection for residuals of dengue fever is denied.

Service connection for a lung disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


